Human rights in the world 2008 and the EU's policy on the matter (debate)
The next item is the report by Mr Obiols i Germà, on behalf of the Committee on Foreign Affairs, on the Annual Report on Human Rights in the World 2008 and the European Union's policy on the matter.
rapporteur. - (ES) Madam President, I would like to make some brief comments on the content of this annual report on human rights in the world and the role of the European Union in that field. Firstly, I would like to point out that the report has two different scopes: the first is to describe and assess the situation, which is unfortunately a negative one, of human rights in many countries and regions of the world, often bordering on or entering into the territory of human tragedy; the second is an assessment based on the past experience of this Parliament in the adoption of positions in response to various problems, and also based on a wish on the rapporteur's part for the report to be situated within the mainstream of the positions and acts of the various European Union institutions, not seeking to emphasise elements of disagreement, but rather, at heart, aspects of agreement. This is because the rapporteur believes that achieving convergent positions produces power and effectiveness in this slow and difficult task of improving the state of human rights in the world.
There is also a second aspect on which I have placed particular stress, and that is to try to identify specific priorities, or, in other words, to produce a summary of what the basic guiding elements of action by the European Union with regard to human rights throughout the world might be.
I would set out nine points on this issue which have been clearly picked out by all the contributions made by my fellow Members and by the report's general framework. The first places an urgent priority, if you like, using a term which is a little grandiloquent in historical terms, on the struggle for the definitive abolition of the death penalty throughout the world. Just as our forebears succeeded in the past in their goal of eradicating slavery everywhere, our perception is that today, for our generation, it is perfectly possible to achieve the historic goal of the universal abolition of the death penalty worldwide, and that the European Union must be in the vanguard and play a key role on this issue.
Secondly, special emphasis is placed on what the report calls 'the feminisation of the struggle for human rights'. In other words, it points out that women are the section of humanity that suffers the most from attacks on human rights and that the EU ought to pay special attention and give particular priority to that fact. Also forming part of this priority is the issue of children's human rights, on which the report contains several points that I believe are quite interesting.
Thirdly, the report calls for synergy between the Community institutions. It is not a given that there is a specialisation of roles - more realpolitik at the Council or, possibly, at the Commission, and more principles at Parliament - but there needs to be consistency between their positions in order to improve efficiency.
Fourthly, there is mention of the need to broaden and deepen the very positive trend of development of dialogue on human rights with non-EU countries.
Finally, the report mentions the need to seek alliances within international institutions in order to avoid situations such as that of the United Nations Human Rights Council, where at times the European Union's presence is, in a certain sense, in the minority.
President-in-Office of the Council. - Madam President, I would like to express the appreciation of the Council for the work of the rapporteur, Mr Obiols i Germà, and Parliament's Subcommittee on Human Rights. Mr Obiols i Germà, you have been a tireless and valuable partner in our collective work on human rights issues throughout this parliamentary term.
Your report offers us an opportunity to scrutinise the Union's overall policy in the field of human rights. We are very well aware of the challenges we continue to face in this area. The strengthening of relations between the EU institutions helps us face these challenges together. The report provides us with a valuable tool to look back at what has been achieved.
The European Parliament report underlines the relevance of the European Union Annual Report on Human Rights. Our attempt to make the report more interesting, readable and useful has been partly successful, but there is clearly room for further improvement. We will continue to work on this. Your report will certainly help us in our reflections on how to increase coherence generally across the EU's human rights policies. Discussions are under way on this issue and I would like to assure you that, whatever the outcome of these discussions, we will make every effort to bring greater visibility to our work on human rights issues. This could be through more effective use of web sources or by better publicising the annual report.
You have also underlined that more attention needs to be given to the role of the UN in this area. We have continued to undertake coordinated efforts in international fora, most particularly the UN Human Rights Council, as recommended in the Andrikienreport, as well as at the Third Committee of the UN General Assembly. Efforts are being made to improve our efforts at outreach in an increasingly difficult environment. This is not easy, but I would like to draw your attention to a number of successes.
We have worked hard to ensure that the UN Human Rights Council gains greater credibility. 2009 can be regarded as a key test year for the functioning of the Human Rights Council. The EU played an active role at the 10th session of the Human Rights Council and secured the adoption of a number of important initiatives, for example the extension of mandates on Burma/Myanmar and the DPRK and the EU-GRULAC resolution on the rights of the child. More disappointingly, we failed to reintroduce the mandate of an independent expert on the DRC.
In the General Assembly, the role of the Third Committee in protecting and promoting human rights has been confirmed, and the EU took an active role at the 63rd Session of the UN General Assembly. This has led to positive results, in particular the follow-up resolution on the death penalty. A significant part of your report is dedicated to this issue. We have raised it constantly, including at the highest level, with partners who share our views, in order to support the global trend towards abolition. These efforts will continue.
Let me now say a few words on the EU guidelines. Following revision of the European Union human rights guidelines and the adoption of new guidelines on violence against women, the focus is now on effective implementation. As part of this, the Presidency put forward some proposals, such as arranging for guidance notes to be sent to Heads of Missions and Commission delegations. We also intend to raise these issues in our dialogues and consultations with third countries.
The report draws attention to the issue of women's rights, and I know that Mr Obiols i Germà pays particular attention to this issue. This is one of our top priorities. We are working on the implementation of the UN Council Resolution 1325, which we are using as a guiding principle for ESDP operations and which has allowed us to develop a framework for gender mainstreaming.
On human rights defenders, the EU will continue to cooperate with civil society organisations. Work at official level within the Council on the possibility of expanding the issuing of visas for human rights defenders is continuing. In dialogues with third countries, freedom of expression and raising individual cases will remain central to our agenda.
As far as dialogues and consultations with third countries are concerned, the EU will make every effort to ensure that these instruments become ever more effective tools for the implementation of our human rights policy. We have in particular agreed to hold local dialogues with five Latin American countries - Brazil, Colombia, Argentina, Chile and Mexico - and will continue to establish dialogues with the remaining central Asian countries.
I would like to say a few words about the 27th EU-China human rights dialogue to take place on 14 May in Prague. It is important to ensure that our dialogues are as productive as possible and that they deliver substantive results. The EU-China human rights dialogue is the longest-standing dialogue. It needs to be able to adapt and reflect progress made in the way we address human rights issues. Both of our institutions are following closely developments in China. Various events scheduled throughout this year will enable us to maintain a close channel of communication with our Chinese counterparts. This dialogue is valuable. We look forward to seeing increasingly tangible results from these talks.
To conclude, I would like to underline that promotion of and respect for human rights across the world is one of our main priorities in external policy. Through the use of démarches and statements, and through our various political dialogues and crisis management operations, the EU is working for improved respect for human rights worldwide. To achieve results, we have to adopt a consistent approach. This Parliament has been at the forefront in pushing for greater consistency at all levels and we very much welcome this.
I am very grateful in general for the work of this Parliament and its support on human rights issues. The value of the Sakharov Prize as an instrument for the promotion of our shared values is widely recognised. We will continue to review the extent to which the instruments of human rights clauses, sanctions and dialogue - all of which have been scrutinised extensively by this Parliament - can play an effective role as part of our overall external policy, whilst ensuring the highest standards of respect for human rights.
Madam President, ladies and gentlemen, it is with great pleasure that I am participating in this debate in plenary on your report, Mr Obiols i Germà. I am replacing my colleague Mrs Ferrero-Waldner, who is detained in Prague, attending the European UnionCanada summit.
I first wish to thank Mr Obiols i Germà for the quality of his work. Thank you for giving a positive tone to your report which thus demonstrates the efforts expended over the years by the Commission and the Council to implement Parliament's recommendations.
Whether in the framework of dialogues on human rights or in that of political dialogues within international bodies, the institutions have striven to advance, to give the European Union the image of an ambassador - a fervent and credible ambassador - for the protection and promotion of human rights, fundamental freedoms, democracy and the rule of law.
Last year, 2008, was marked by the celebrations for the 60th anniversary of the Universal Declaration of Human Rights, which all the European institutions commemorated together. It was also the year in which the Commission was able to single out two priorities, namely women and children, and in which an interinstitutional approach was promoted.
We have tried to implement several general recommendations that appeared in previous reports and which have been recast very well in the report that we are studying today. We have agreed to focus our actions on certain countries as regards the application of the guidelines on the rights of the child, and we have mobilised the embassies of the Member States of the European Union and the European Community's delegations to monitor these actions. We have thus taken the lead in the fight against one of the worst forms of violation of human and children's rights, in other words the enrolment of child soldiers and the sufferings inflicted on children in armed conflicts.
Allow me to give a few examples. The Union adopted new guidelines on the rights of the child on 10 December 2007. In the first phase of implementation, it will focus its attention on violence against children. We are launching a pilot programme aimed at 10 countries on different continents. These countries have been chosen because their governments have already committed to combat violence against children, and also because their governments need additional international aid to continue to combat violence against children. In June 2008, the Council of the European Union revised the guidelines on children affected by armed conflicts in order to deal more effectively and more globally with the short-, medium- and long-term effects of armed conflicts on children.
Special provision is made in the Commission's communication for children within the European Union's external actions, and a consistent approach is recommended in order to advance the rights of the child and to improve the situation of children around the world. The communication has been the subject of very broad consultation. Special attention is paid in it to nongovernmental organisations. On the basis of this communication and its related action plan, in May 2008 the Council of the European Union adopted conclusions aimed at strengthening the Union's external policy on the rights of the child.
In 2009, we are continuing down this path with the following initiatives. In June the Commission will stage the European Forum on the Rights of the Child in Brussels. This Forum will focus specifically on child labour. We will strive to bring together all the stakeholders. I personally place a great deal of importance on this forum. In July, the future Swedish Presidency and the Commission will organise an NGO forum in Stockholm to deal specifically with violence against children. Finally, during the autumn we will publish a report on the measures, especially those relating to trafficking, taken by the Union to combat child labour. That, then, is a year which should further develop the European Union's commitment to children.
I will now turn to women's rights. In recent months, the European Union has strengthened its external policy on women's rights. The new guidelines on violence against women and the fight against all forms of discrimination against them recommend a certain number of actions. These actions will benefit from the commitment and support of the Union's missions and the Commission's delegations.
I wish to point out the recent adoption by the EU foreign ministers of the Union's global approach to the implementation of United Nations Security Council Resolutions 1325 and 1820. We should also recall the positive response of the United Nations SecretaryGeneral to the joint appeal launched in 2008 by Mrs Ferrero-Waldner and 40 women who occupy prominent positions at international level.
This appeal called on the United Nations to organise a ministerial conference dedicated to the review of Resolution 1325. This ministerial conference is now planned for 2010. Evidently, we will work with the future Swedish Presidency in the preparation of the positions that we will have to take when reviewing this resolution.
That is all, Mr President; there is no doubt more to be said, but I would again like to stress that strengthening European policy in favour of democracy and human rights does, of course, demand a high level of synergy between the institutions. The Commission is prepared to act along these lines. It wishes to establish close cooperation so that our three institutions can really offer each other mutual support. In this respect, the European Parliament can play an essential role since, by definition and by vocation, it is best placed to speak on behalf of the oppressed and those who are suffering.
Those are the items that I wished to share with you following the Presidency's speech, and I am now going to listen carefully to the Member's speeches.
on behalf of the PPE-DE Group. - Madam President, I would like to thank our colleague, Raimon Obiols, for his report and resolution. The draft of the resolution we voted on in the Foreign Affairs Committee was balanced. Compromises have been reached. A long list of important issues on human rights are covered by the report and I hope that the resolution will be voted tomorrow with a big majority in favour.
Having said this, I would like to highlight some issues and point out a very controversial amendment tabled before the plenary session. I speak about the amendment tabled by our ALDE colleagues. As we all agree that our Union is based on values, including Christian values, how can anyone imagine that this Parliament will finish its term condemning the Pope, Benedict XVI, for his declarations? My position is that the wording used by the signatories of the amendment is absolutely unacceptable and should be declined.
Human rights defenders, I suggest that in the resolution we, the European Parliament, should reiterate our demand that all winners of the Sakharov Prize and, in particular, Aung San Suu Kyi, Oswalda Payá Sardiñas, the Cuban Damas de Blanco and Hu Jia be given access to the European institutions. We regret the fact that none of them were allowed to participate in the 20th anniversary ceremony of the Sakharov Prize.
Last but not least is the fight against terrorism and human rights. I suggest that the European Parliament call on the European Union and its Member States to carry out the fight against terrorism in full respect of human rights and fundamental freedoms as one of the main priorities of the Union and a key element of its external actions. Mentioning specific names in our resolution would be counterproductive.
on behalf of the PSE Group. - Madam President, can I congratulate my friend and colleague Raimon Obiols i Germà on this report. As one of this Parliament's annual human rights rapporteurs earlier during the mandate, and also as the Socialist Group's Vice-Chair of our Subcommittee on Human Rights, in this debate nearing the end of the five years of this European Parliament, I want to commend to the House what we have achieved.
I believe that we have coordinated well with the Parliament's delegations so that MEPs across this House have asked hard questions of governments in our representations worldwide, a process that I have been proud to take part in myself: from Columbia to Turkey, Georgia to Croatia. I am deeply proud of the work of the committee and of MEPs in relation to building democracy and election monitoring. Indeed my own experiences in Afghanistan, the Democratic Republic of the Congo, the Palestinian Territories and Angola have been some of the most special experiences for me during the last five years.
I am deeply proud of the fact that we have engaged and represented this Parliament - I think excellently - in relation to the Human Rights Council in Geneva. I think we have had real influence there. We have tried to move Europe away from a block mentality to reach out to other regions of the world, and of course we have worked closely with the special representatives and rapporteurs, including the recent visit I helped host of the UN Special Representative on business and human rights, an issue which is a passionate one for me.
I am delighted that we campaigned and were at the forefront of the campaign for the European Communities to sign up for the first time to a human rights instrument, the UN Convention on the Rights of Disabled People. I am delighted, Commissioner, that, despite opposition initially from within the Commission, this Parliament insisted that we maintain a separate initiative on democracy and human rights, so that our funding for human rights is visible, is prominent and continues even in countries with regimes that wish to resist human rights.
We are often commended for our work on human rights in this House but I commend the bravery and the courage of the human rights defenders whom we meet and talk to daily, who put their lives on the line for values and standards that are universal in our world and are precious to us all.
on behalf of the ALDE Group. - (NL) Madam President, it is always difficult to highlight a few points in a resolution like this one, because it can so easily turn into a Christmas tree. However, the rapporteur has done an excellent piece of work and the points he has just raised, such as the death penalty, must, indeed, remain an absolute priority in all of our efforts in the field of human rights. He is quite right to say so, therefore.
I also think that the subject of women's involvement in human rights issues has been paid too little attention for far too long, certainly if we consider women in their role as 'human rights defenders'. As regards this point, my group will not go as far as addressing issues concerning the use of sexist language. I do not believe that you can solve such problems with a kind of newspeak or political correctness, but it is only right that this problem has been placed on the agenda.
The same holds true for children. The resolution says some very good things about children and, I refer, in particular, to the text about child sex tourism. As regards this particular topic, we, together with a few other MEPs, have launched a campaign which more than 37 000 people have now signed up to on the Internet. Unfortunately, we still have a situation where hundreds of European men are flying to South-East Asia, Latin America and Africa every week in order to abuse children there - sometimes very small children - and it really is high time that Europe took action on this front.
I am pleased to see that Commissioner Barrot is here with us today because he, in particular, has stuck his neck out and put forward some very good proposals. I think that sends out an important signal.
Human rights are still somewhat the Cinderella of European foreign policy. If you look at our foreign policy, you will see that it is still very much dominated by trade facilitation and similar things. I think that human rights must be given a much higher priority. In addition, I would call on the Commission, in particular, to pay more attention to the issue of Internet censorship because, on this score, Members of the four large groups of this House have launched an initiative for a Global Online Freedom Act based on the proposals put forward by the US Congress.
I understand that some commissioners, Mrs Reding and Mrs Ferrero-Waldner, for example, have shown an interest in this. I hope that we are really going to come up with some concrete proposals on this score because, although paying cash on the nail is important, we must also be prepared to promote our European approach to human rights and democracy.
Madam President, once again we are dealing with a report on human rights which has been written under the dictates of ideology. Today's left-wing ideology is completely blind to issues of religious freedom in different parts of the world. Christians are persecuted in China, India, Iran, Vietnam, Russia, and recently also in Pakistan. In spite of the clear provisions of Article 18 of the Universal Declaration of Human Rights and Article 9 of the European Convention, the Left is not interested in religious freedom. Instead, left-wing ideology concentrates pathologically on the principle of non-discrimination against sexual minorities, which is not so strongly enshrined in international law.
The proposal of the Group of the Alliance of Liberals and Democrats for Europe to attack the Holy Father Benedict XVI for statements he made in Africa is a real curiosity. It seems the liberals have forgotten the principle of the separation of the church from public life, of which they often used to remind us. It turns out that today the liberals are demanding subordination of religious institutions to the State and public authority. This demand is directed against the freedom of the church and freedom of speech, and adoption of that proposal means that we will vote against the report.
Madam President, the annual report prepared by Mr Obiols i Germà is excellent. Its aim, like that of all of the activities carried out in this parliamentary term by the Subcommittee on Human Rights, is to fill the gap between word and deed in Europe's external action and to root out any inconsistencies and weaknesses in our policy, beginning with the Member States, which are too often at odds with international law. It is enough to mention the treatment inflicted on migrants, the cooperation with the CIA's secret flights or the failure to ratify international conventions.
The Council's requirements too are inconsistent. How does one explain that the Council has not yet given the go-ahead to implement Article 2 of the association agreement with Israel after the persistent violations that we are observing? Our policies are compartmentalised. They therefore often lack a global perspective and are not integrated, and our instruments are not optimised, are not put in sequence. Imagine this: the Council has published a communication to welcome its human rights subcommittee with Tunisia, even though with that country we are still unable to support human rights activists because of the barriers it is putting up.
In our successive own-initiative reports, we have put forward specific recommendations, such as the drafting of human rights strategies by country and the more direct participation of Members in the policies, and we have succeeded in shifting the boundaries. I am thinking of the guidelines on torture, for example.
Today, human rights activists are better protected, and I welcome the fact that human rights clauses are now being studied in the Council and the Commission. Moreover, I wish to point out on this occasion that we would like this clause to be reworded. We would like a mechanism regulating the opening of a dialogue to be implemented and to appear systematically in all European Union agreements.
For five years we have been ready to start work with the Council and the Commission to improve the Union's policy. The task is under way, today at least, and I would like warmly to thank them, since their receptiveness, and that of all my fellow Members, has been essential to this success and to the increased credibility that we have, today, in this area.
on behalf of the GUE/NGL Group. - (NL) Madam President, we continue to witness the fact that, in the world outside Europe, governments are killing people for acts which we do not consider liable to punishment, or which merit, at most, a light punishment. We still have regimes which attempt to cling on to power by resorting to violence, we still have people who are being discriminated against and there are still people living in miserable and humiliating conditions below the poverty line.
There are still population groups without their own state who feel that the government of the state in which they find themselves would prefer it if they left the country in order to make room for people who belong to the majority group. There are governments which take no interest in certain sections of their population and which refuse to tackle their problems.
In Europe, we agree that this is unacceptable, but we continue to operate double standards. Countries whose friendship we want to maintain, because they are large and economically powerful, or those which are important trading partners or whom we see as our allies, are able to get away with more than small, powerless countries. We have to put a stop to that. Otherwise, the reliability of our statistics on human rights abuses will be called into question.
on behalf of the IND/DEM Group. - (NL) Madam President, as the rapporteur responsible for monitoring relations between the European Union and China, it pleases me enormously to see that paragraphs 80 and 87 of the present report dedicate substantial attention to the seriousness of the human rights situation in China. However, there is one serious violation of human rights in the People's Republic of China which has not be included in the report, and by this I mean the political misuse of psychiatry against dissidents.
This perversion of healthcare goes under the name ankang, which, distressingly enough, means 'health through rest', and it is true enough: if you knock people out with tranquilisers, they will be tranquilised. Officially, China has always strenuously denied all the allegations about the ankang system mentioned in my report. What I very much look forward to, however, is receiving information from the Commission about the political misuse of psychiatry by Beijing.
I was very interested to hear that the Czech Presidency has just announced that a human rights meeting will be taking place next week. I would, therefore, ask the Czech Presidency to enter the issue of political psychiatry in China on the agenda for this meeting. I would be grateful if you could do so, especially in the light of the Chinese denials.
Madam President, I would like to conclude by saying that, one year ago, I visited China personally and experienced the kinds of things that members of Protestant home churches have been going through. Any of them who show any intention of speaking to a foreigner are punished with lengthy police detention or preventive intimidation. Fortunately, the three Chinese people whom I later spoke to were released relatively quickly.
Occurrences like this can be prevented when the Commission and Parliament take adequate action, as Mr Jarzembowski has said. I thank him for mentioning that. For me, this is conclusive evidence that the European Union can be effective when it comes to protecting human rights. That gives us hope for the future.
(ES) Madam President, the report presented to us by Mr Obiols i Germà on human rights in the world demonstrates this Parliament's total and permanent commitment to the cause of human rights in the world; as I have said on other occasions, this cause must not just apply to one region, country or continent, but must be of a global or universal nature.
The report on the state of human rights presents us with a situation, in countries such as Iran, China or Russia, in Guantánamo and in other countries, such as Cuba, where the exercise of a fundamental right was not permitted. The issue in question was not permitting the group known as the 'Damas de Blanco' (Ladies in White) to come to accept the Sakharov Prize, to enter and to leave their own country; similar abuses occur in other countries, as is the case in Nicaragua and Venezuela, which will be the subject of a separate resolution, to be voted on tomorrow. This situation shows us how far we are from achieving respect for human rights in all the regions of the world, despite our efforts.
Madam President, I would like to refer to the amendment tabled by some of my fellow Members asking this Parliament to condemn the head of an institution which, with all the errors that may have been committed in over two millennia and for which apologies have been made on many occasions, has been distinguished by a truly determined defence of human dignity. The fact that the Pope, as the spiritual leader of hundreds of millions of people, and as the head of a sovereign state, cannot give his opinion on a sensitive current issue, honestly, without being condemned, seems to me, to be frank, an act of intolerance. Madam President, I believe that the amendment is grotesque.
I have worked with the authors of this amendment on other occasions, but I believe that, at the present time, in tabling this amendment they are confusing adjectives and nouns, what is accessory with what is fundamental. I believe that the fundamental thing is to have respect for the opinions of others, even if they are not the same as ours, without condemning anyone, and, Madam President, that also means not confusing the shadows cast by a picture with the picture itself.
(EL) Madam President, the debate in the European Parliament on human rights in the world is one of the high points in the political process. However, the Union can exert its influence, as regards the defence of human rights in the world, only if it sets an example in this sector from within.
The inclusion of the human rights clause in all negotiations is a major victory, but the results must be evaluated at regular intervals so that policies and initiatives can be adjusted.
In a general context, the abolition of the death penalty and of torture is still our basic priority and the Union must step up its activities in these sectors. Finally, we must not forget that 2008 ended with the tragic events in Gaza, where human rights were blatantly infringed and experimental and banned weapons were used by the Israeli forces.
As the European Parliament, we have an obligation to call for full light to be shed on this issue, to closely monitor research and to push for responsibility to be apportioned for any infringements of international humanitarian law. The international community should not demonstrate the slightest tolerance of war crimes, wherever and by whomever they are committed. Finally, I should like to thank our rapporteur for his excellent work.
(DE) Madam President, ladies and gentlemen, I, too, should like to congratulate the rapporteur, Mr Obiols i Germà, on his very good report.
Things look very bad for respect for human rights in many countries worldwide. This is also of relevance for Europe - when we think of Belarus for instance. The European Union must therefore redouble its efforts by implementing its human rights policy in all areas and by setting clear standards. It is our understanding that human rights are indivisible. This can be taken into consideration for example during the negotiations for a new agreement with Russia through a binding human rights clause, which will influence all areas of the negotiations.
I should also like to suggest once again that the Subcommittee on Human Rights be made a standing committee.
Madam President, the human rights situation in the world looks grim, and several large countries - important partners of the EU - are being mentioned. Therefore, it is important that Parliament's resolution insists on greater attention being paid to human rights, especially political rights, in the negotiation and implementation of bilateral trade agreements, even when concluded with important trade partners.
So the question is: what can we do in practical terms to improve the situation? Maybe we should start with attempts to 'de-Schröderise' Europe. However, democratic countries cannot avoid their part in responsibility for this grim situation in large parts of the world.
Let us take Russia. On the EU-Russia human rights consultations, Parliament's conclusion is devastating. The EU has not succeeded in bringing about any change of policy in Russia, particularly as regards the independence of the judiciary, treatment of human rights defenders and political prisoners. The Khodorkovsky case is just symbolic. One month of his second trial has shown the scope of change that has happened in the last six years. The judiciary in criminal cases has been totally subordinated to state power.
Finally, I would like to stress Parliament's message to the Council to respond in a substantive manner, especially to Parliament's urgency resolutions. The European Parliament embodies, in the best possible way, the democratic conscience of our planet. It reacts rapidly and resolutely to the human tragedies all around the world. However, to have a real impact on the human rights situation, we expect the Council's rapid and positive reaction. It is often also the problem of values versus economic interest.
(DE) Madam President, the Group of the European People's Party (Christian Democrats) and European Democrats calls on the Government and the Communist Party of China to conduct the upcoming human rights dialogue in a constructive manner. This would significantly ease relations between the EU and China. We have a genuine interest in improving bilateral relations. However, this dialogue must be conducted honestly. We will therefore have to uphold our legitimate demands on China. In our view, the civil rights campaigner, Hu Jia, must be released immediately. Talks with the Dalai Lama, the religious leader of the Tibetans, must be resumed. The Chinese region of Tibet must be opened up to journalists and UN human rights experts.
In my opinion, the People's Republic of China demonstrated in the run-up to the Olympic Games that it could, for example, grant more press freedom while preserving the stability of the country. Now, it should have the courage to initiate reforms relating to reeducation camps, the rights of defendants, the death penalty, religious freedom and freedom of assembly. It should genuinely tackle these human rights and hold talks with us.
Madam President, my congratulations to the rapporteur and to other colleagues. But this report has to be more than just words in a document. It has to be a report for action. Paragraph 1 says: 'Considers that the EU needs to move towards a coherent and consistent policy of upholding and promoting human rights around the world' and to do so 'more effectively'. I want to address my remarks to the situation in Sri Lanka, and several points in this report are applicable there.
Paragraph 63 refers to the recruitment of child soldiers, which I, and I am sure other colleagues, deplore. I think it is paragraph 48 that refers to the death penalty. Since the beginning of the year, some 5 000 civilians have been killed by attacks by the Sri Lankan Government on their own territory: tantamount, I would suggest, to the death penalty and the death of innocent citizens. The Sri Lankan Government and their military stand accused of a string of human rights abuses of their own people, from bombing of hospitals, the use of illegal weapons to denying humanitarian and medical...
(The President cut off the speaker.)
(FR) Madam President, I well understand the motives of my colleagues from the Group of the Alliance of Liberals and Democrats for Europe for tabling Amendment 2 on the fight against AIDS, and I would stress that, in general, I share these motives.
However, I oppose this amendment. The Catholic Church is independent of the Member States and has the right to fight against AIDS in its own way, even if we believe that this could be done better.
In essence, it is not fair and not reasonable to launch a fierce attack on the Pope just before the European elections. Doing so could cause deeper divisions in our societies and lead many people to call into question the value of their participation.
Harsh condemnation by Parliament of the spiritual leader of millions and millions of believers would be a serious mistake.
- (SK) As someone who is very familiar with the Cuban situation I would like to point out some facts relating to Cuba. I consider it essential to keep Articles 84 and 96 in the report. In Article 84 the European Parliament again confirmed its position in relation to the Cuban holders of the Sakharov Prize, Oswaldo Paya Sardinas and the Women in White group. Article 96 welcomes the start of dialogue on human rights with Latin American countries, requesting the release of political prisoners and the observance of human rights.
I would also like to point out that the table of the report includes only two cases of human rights' violations in Cuba, whereas dozens more could be added. For example, 49-year old Librado Linares Garcia, 'Black Spring' victim and husband of one of the Women in White, is suffering from multiple diseases in prison, including an eye infection which has caused the gradual loss of sight in one eye and is now in the second eye as well. This man has been given no health care in prison.
Madam President, to be critical of others in a credible way, one has first to be critical of oneself. In this respect, as we condemn human rights violations around the world, we must always bear in the mind the human rights violations that take place within the EU.
Let me remind you of two examples. Firstly, Turkey, a candidate Member State, for the last 35 years has kept the northern part of Cyprus under military occupation, having violently expelled around 200 000 people from their homes. In Turkish-Army-occupied Cypriot territory, more than 500 Christian churches and monasteries have been subjected to destruction and hundreds of Christian cemeteries have been desecrated. Today 1 600 EU citizens are still missing since the 1974 Turkish invasion of Cyprus.
Secondly, Britain. A Member State keeps under the sovereignty of its crown two colonies in Cyprus: the areas of Akrotiri and Dhekelia. Thousands of civilians - EU citizens - living in these areas are subjected to...
(The President cut off the speaker.)
Madam President, I am a bit surprised at the qualifications of my amendment as 'grotesque' and 'unacceptable'. I think nobody is above criticism - not even the Pope - and in this House we have always strongly criticised the US gag rule under the Bush Administration, which does not go as far as the Pope's statements. The Pope should know that he is a very important, influential religious leader and that his words carry weight and may directly and indirectly lead to thousands, even millions, of AIDS deaths. I think it is only right that this House should criticise it.
Secondly, the EU has always been a driving force for human rights but we are losing credibility. Over the last eight years we have lost our moral authority because of our support for the way in which the US has fought terrorism. I think it is high time that the EU follows the example of the Obama Administration and comes clear on our role in the fight against terrorism.
President-in-Office of the Council. - Madam President, before I start my concluding remarks I would like to inform the honourable Members of the outcome of the discussion in the Czech Senate on the Lisbon Treaty.
I am glad to announce to you that the majority of the Senators voted in favour of the Lisbon Treaty.
(Applause)
Thank you very much. This is a small moment of joy in our Presidency.
Continuing with the subject, let me once again thank the rapporteur for his work and for the difficult exercise carried out in drafting his report. He identified several priorities, on which I would like to spend a few moments in my remarks.
On the death penalty, it is clear that we must make abolition the achievement of our generation.
On women's rights, I see this issue as being of particular relevance, especially in the light of the growing involvement of the EU in ESDP operations and missions in areas where women remain under threat and victims of the worst human rights violation. I am thinking in particular of the DRC and Afghanistan, where we have EU missions and where we definitely need to do all we can do to improve the situation.
One of the key challenges we face internally is the greater mainstreaming of human rights across the ESDP and CFSP, which was also mentioned during the debate. The Presidencies, together with the Personal Representative for Human Rights of the Secretary-General's High Representative, have continued to mainstream human rights into relevant geographical and thematical working parties and into political dialogue.
The Presidency continues the efforts of previous presidencies to promote the mainstreaming of human rights into the activities of the Special Representative, as well as into ESDP operations. In this context, Mr Solana's personal representative, Mrs Kionka, organised a workshop with EU special representatives and high representatives on focal points intended to provide a toolbox to help them in their daily work of promoting human rights.
Last but not least we have identified the fight for universal human rights as one of the main challenges we face in international fora.
I believe we have to double our efforts in reaching out to governments. We must support emerging civil society organisations and human rights defenders who, internally, are the best advocates of the protection of human rights. Democracies owe a lot to the emerging movements of citizens who, like Charter 77 in its time in my country, can be instrumental in bringing about change.
I should first like to welcome this good news, after these setbacks, as it opens the way to this Treaty of Lisbon which we so want and which includes - and I am not forgetting it in this debate - the Charter on Fundamental Rights.
I am also extremely grateful that the European Parliament has, in some way, become a sounding board for all the legitimate demands that fall under the defence of human rights. I must say that we are proud in Europe to have a Parliament as sensitive as yours to all the problems in the world which involve human rights, the rights of the child and the rights of women subject to violence and acts of discrimination.
You mentioned all these ongoing tasks following on from the excellent report by your rapporteur, Mr Obiols i Germà, whom I wish to thank once more. I wish to say how much we want this cooperation with the European Parliament to continue, and Mrs FerreroWaldner would perhaps have expressed better than I the extent to which this European Union external policy should be inspired by a number of values, these values that the European Parliament has just recalled in the various speeches.
You will allow me in turn to speak of my absolute hostility to the death penalty and also to torture. On this point, I would like all the same to stress that the European Union is pleased today to see the United States, with President Obama, closing the book on certain excesses that may have been committed in the fight against terrorism. This is important news and should further strengthen our determination to fight against all forms of torture in the world. This is a personal commitment that is very dear to my heart.
I also want to stress the European Union's role in the many election assistance and observation missions, which also, of course, helps to defend and promote democracy around the world. We know about the relationship between democracy and respect for human rights. This too, I believe, is to the credit of the European Union.
I could have responded to more specific questions about children. I have had the Commission adopt the review of the framework decision on the sexual exploitation of children, so that, among other things - since a speech referred to this issue - our Member States will be able to prosecute sex tourism, even if the acts were not committed in Europe. This will open the way to a highly desirable clean-up operation in this area.
I cannot provide all the answers that your excellent speeches deserve, Madam President, but I must thank the European Parliament for being so vigilant in this area, which ultimately shows the best of our European Community - our attachment to common values.
rapporteur. - (ES) Madam President, I would like to make two very rapid points. The first is that, with regard to human rights, the best policy is undoubtedly one that is able to unite people; therefore, if the report contains one message more important than the rest, it is the message of unity. This means, first of all, unity between the EU Member States, since recently we have had problems in that regard that ought to be resolved as quickly as possible; secondly, it means unity between the institutions; and, thirdly, it means unity or convergence between approaches and focuses.
Between realpolitik, which looks the other way when there is an infringement of human rights, in sway to other interests, and half-heartedness, there is a path of political will and political intelligence which is the one we must follow.
The second point is that, naturally, if we are in favour of the effectiveness that is gained through unity, then the majority in the vote on this report, tomorrow, will be all the greater, and its future implementation will be all the more effective. On this point, I would like to say that when voting on the amendments the fundamental priority ought to be a quest for the broadest possible majority in the House; not for personal reasons, since reports are not subject to copyright, but through a desire for political effectiveness in the future.
The debate is closed.
The vote will take place tomorrow.
Before coming to the next report, I would like to take advantage of the fact that I am in the chair for the last time, and that this is in fact a report that involves my own committee, and, ladies and gentlemen, I would like to take advantage of your presence to tell you how much I have enjoyed working with you over the last 10 years, and the last five years have been extraordinary.
I wish especially to thank Commissioner Barrot, who has supported us with kindness - I should say with his kindly authority - and I am also especially grateful to the chairman of our committee, Mr Deprez, and to all my colleagues.
I am not going to mention you all, but Mrs HennisPlasschaert is here, Mrs in't Weld is here, Mrs Lambert is here, and Mr Busuttil, Mr Masip Hidalgo and Mrs Dührkop Dührkop are too; I would really like to thank you all and, well, to say goodbye. Perhaps I will have the chance to see you again. It is not I who will be in the chair this time. I think I will just take responsibility for the introduction and then Mr McMillan-Scott will take over.
If you do not mind then... Thank you.
(Applause)
Written statement (Rule 142)
in writing. - (HU) Mr President, ladies and gentlemen.
If we assess the situation of human rights in 2008, with particular regard to the relevant EU policy, we still have cause for concern.
On this point I would like to highlight the situation on children's rights, which is a global problem. To ensure respect for children's rights we must not only focus on specific rights violations, but also on indirect threats such as, for example, Internet crime or violence in the media.
Our human rights policy must be based on the acknowledgement that human rights violations are not something which typically happens in another external country. Unfortunately, there are numerous current incidences of this within the EU too.
I would like to refer specifically to events in Budapest on 23 October 2006 as we witnessed a mass violation of human rights when violent actions and abuses were committed by the police against innocent people attending a peaceful commemoration. Evidence of all this is also provided by an exhibition of pictures which can be currently visited here in Parliament.
We must do everything to ensure that such incidents do not happen again and we must realise that even in the European Union we must continue the struggle every day in support of respect for basic human rights and freedoms, democracy, the freedom of speech and the rule of law.